 OPERATING ENGINEERS LOCAL 841429Local Union No. 841,International Union of Operat-ing Engineers,AFL-CIO (M. L. Arnold Steel Com-pany)andHerrick Wright.Case 25-CB- 1520May 2, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn December 18, 1972, Administrative Law JudgeGeorge Turitz issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief. The General Counselfiled a brief in support of the Administrative LawJudge'sDecision and an answering brief to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order .2ORDERUnion of Operating Engineers, AFL-CIO (Respondent),and upon M. L. Arnold Steel Erection (Arnold), a propri-etorship owned by Morris Arnold,' the General Counsel ofthe National Labor Relations Board (the Board), throughthe RegionalDirector for Region 25, on August 31, 1972,issued a complaint and notice of hearing which was dulyserved upon Respondent and Arnold. Respondent filed itsanswer in which it denied all allegations of unfair laborpractices. A hearing on the complaint was held before meon October 12 and 13, 1972, at Terre Haute, Indiana, atwhich the General Counsel and Respondent were repre-sentedby their respective counsel. Respondent and theGeneral Counsel have submitted briefs.Upon the entire record 2 and from my observation of thewitnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERMorris Arnold is an individual proprietor doing businessunder the trade name and style of M. L. Arnold Steel Erec-tion and having his principal office and place of business atWinslow, Indiana. Arnold is engaged as a construction con-tractor in steel erection and related services at various job-siteswithin the States of Indiana and Kentucky. In thecourse and conduct of his business operations Arnold annu-ally performs construction services valued at in excess of$50,000 in States of the United States other than the Stateof Indiana. I find that Arnold is an employer engaged pri-marily in the construction industry andengaged in com-merce within the meaning of Section 2(2), (6), and (7) of theNational Labor Relations Act, as amended (the Act).Pursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Local 841, International Union of Operat-ing Engineers,AFL-CIO, TerreHaute,Indiana, itsofficers,agents,and representatives,shall take the ac-tion set forth in the said recommended Order.1The Respondent has excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicy not to overrulean AdministrativeLaw Judge's resolutionswith respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,Inc., 91 NLRB 544,enfd.188 F.2d 362(C A. 3). We havecarefully examined the record and findno basis for reversing his findings.2 Respondent has requested oral argument.This request is hereby deniedas the record,the exceptions,and the briefsadequatelypresent the issues andthe positions of the partiesDECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Administrative Law Judge: Upon acharge filed by Herrick Wright on July 24, 1972, and servedon July 25, 1972, upon Local Union No. 841,InternationalIt.THE LABOR ORGANIZATIONS INVOLVEDLocal Union No. 841,InternationalUnion ofOperatingEngineers,AFL-CIO, and Local Union No. 439,Interna-tionalAssociation of Bridge,Structural and OrnamentalIronWorkers,AFL-CIO (the IronWorkers),are each alabor organization within the meaning of Section 2(5) of theAct.IIITHEUNFAIR LABOR PRACTICESA. IntroductionThis proceeding arises out of events which occurred in thecourse of the construction of the amphitheater of the civiccenter inTerre Haute. The prime contractor was HickeyConstruction Company (Hickey), whose subcontractor,Elkhart Bridge and Iron Company, further subcontracted toArnold the erection of structural steel and the setting ofprecast concrete. On May 30, 1972,3 at the start of opera-On my own motion I have amended the caption to include theEmployer's name and to show Respondent's namecorrectly.2The General Counsel hasmovedto correct the record in certain respects.The motion is hereby granted.The corrections have been made and themotion, marked Exh. 5, has been placed in the exhibit file3Unless otherwise stated, all dates mentioned in this Decision were in1972203 NLRB No. 72 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions,Arnold installed Wright, the Charging Party, as fore-man of its erecting,or raising,gang.On July 19, immedi-ately aftera meetingparticipated in by representatives ofArnold, Hickey, the Iron Workers, and Respondent, Arnoldremoved Wright from the project. The principalissues liti-gated at the hearing were: (a) Whether Wright was a super-visor; (b) whether Respondent, by strike or by threat ofstrike or of other action, coerced Arnold into removingWright; and (c) whether,assumingthe affirmative of thefirst twoissues,Wright's reputation and his conduct on July18 showed him to be so hot-tempered and prone to violenceas to make it reasonably appear to Respondent that hispresence on the job was a threat to the employees' safetythus justifyingits actions.B.Wright's Status and CapacityThe erecting or raising gang normally consisted of a craneoperator and an oiler, both members of Respondent, twogroundmen or hookers, and two top men or connectors, allfour members of the Iron Workers, and Wright, who alsowas a member of the Iron Workers and was covered by itscontract. This was a minimum complement; at times menwere added to the gang. Hourly rates of pay were as follows:operator $7.72; oiler $6.88; groundmen and connectors$8.20; and Wright $8.95, which was 25 cents more than theforeman's rate called for by the contract ° Wright was theonly member of the gang who was guaranteed 40 hours perweek, irrespective of weather. So far as appears from therecord the only other Arnold employees on the job were themembers of the detail gang, the foreman of which was Mc-Candless.At the start of the job Arnold's general superintendent 5advised Wright on which quadrant of the building erectionwas to commence. Wright directed his crew in unloading thesteel and kept track of exactly which pieces arrived. Whenhe was satisfied that the necessary steel members were onhand to start erection, he so informed the job superinten-dent and erection commenced. Thereafter the job superin-tendent told Wright from time to time which quadrant toproceed to next, and Wright gave the necessary instructionsto his crew. He directed the crane operator and the oilerwhere to place the crane, told the groundmen, on the basisof the blueprints, which members he wanted and in whatorder, and he told the connectors where they were to work.Usually he acted as signalman for the operator but he couldon occasion have another ironworker perform that function.Wright was responsible also for enforcing safety regulationson the job. The job superintendent visited the erection gangperiodically through the day, but he gave Wright few in-structions other than what quadrant to work on next or,occasionally, to have something set in a different area fromwhere Wright was working. His instructions, when given,took not more than 5 minutes, and on many days there wasno occasion to give Wright any instructions. Apart from4 The above rates were testifiedto by Arnold's jobsuperintendent. TheIronWorkers contract in evidence shows$860 and$9.10 as the respectivejourneymen and foreman rates effectiveMay 1, 1972.SThe general superintendentwas CarlDeen.The jobsuperintendent forthe amphitheater was Tom Deenthese instructions from the job superintendent Wright madethe decisions as to how the steel was to go up in accordancewith the blueprints.Asked on cross-examination whetherthe foremen were not merely"minor league bosses,"the jobsuperintendent testified,"Idon't know what you mean byminor league.For a man to put up steel you can't just takeanybody and put them in as a foreman in a raising gang."At another point he said,"it takes years of experience." Icredit this testimony.I find thatWright's duties in directingthe raising gang required the exercise of independent judg-ment.Ironworkers were hired through the Iron Workers hiringhall. However,when a foreman recommended that a certainironworker be hired,the job superintendent,without inves-tigation,put the man to work on trial,provided that thatcould be worked out with the Iron Workers business agent.The amphitheatre job superintendent hired Bohlen, a con-nector or top man,solely on the basis of Wright's recom-mendation;and he told Wright he was ready to try anotherman recommendedby Wright ifhe could be cleared withthe business agent.Two other men recommended by Wright- Shake and Beard-were hired,but the record does notshow specifically whether it was on the basis of Wright'srecommendation.The job superintendent expected Wrightto replace a top man who was unqualified.In one instance,noticing that a connector seemed scared,he asked Wrightwhat he thought.Wright recommended laying the man off,and that was done.If the superintendent disagreed withWright's recommendation that a man be laid off, he wouldnot terminate the man but would assign him to anothergang.Wright maintained discipline over the raising gang. Whilehe was not part of the"management grievance team," hewas expected to work out disagreements among the men,and he had authority to work out with the union stewardcomplaints as to working conditions such as the use ofunsafe materials or procedures,lack of a full crew as re-quired by the contract,or improper work assignments. Ifind that such complaints were grievances within the mean-ing of Sections 2(11) and 8(b)(1)(B) of the Act.Cf.ToledoLocals Nos.15-P and272 of theLithographers and Photoen-gravers International Union,AFL-CIO(The Toledo BladeCompany,Inc.),175 NLRB 1072, 1078;enfd.437 F.2d 55(C.A. 6, 1971).I find that Wright responsibly directed employees, thathis recommendations as the hire and discharge of employ-ees carried weight and were effective,and that he had au-thority to adjust employees' grievances. I further find thatWright was a supervisor.C.Wright 's ReputationOn the basis of the uncontradicted testimony of numer-ous fellow employees in both unions and of the businessagents of both unions, I find that Wright had a reputationamong construction workers for having an uncontrollabletemper and a propensity towards violence. OPERATING ENGINEERS LOCAL 841431D.Wright's Encounter withMerrill GetcheThe amphitheatre jobsite was surrounded by a fencebearing a number of "no trespassing" signs and having agate on the south side. Near the gate was a sign bearing thelegend, "Hard Hat Area - Do Not Enter," and personswere not allowed to enter the site unless wearing a hard hat.On July 18 in the middle of the morning Merrill Getche, theson of Wright's crane operator, Joe Getche, walked throughthe gate and to the crane, which was located 100 to 125 feetfrom the gate. Joe Getche had just set down a piece of steeland the crane was idling. Merrill, a youth of 20, 6 feet talland of husky build, was bareheaded. He had come to chatwith his father and because of the noise of the crane's en-gine, he climbed up on a small step on the crane, holdingon to the door rail. Wright was on the other side of thecrane, some 30 to 35 feet away, working on the blueprintshe had laid atop a wooden reel turned on its side, which heused as a desk. He came round to give orders to his ground-men and saw Merrill, whom he did not know, hanging onto the side of thecrane.Using obscenities, he sharply or-dered Merrill off, and when Merrill remained there, spokemore sharply, adding that the operator could get down offthe crane and discuss any business he had with him. Merrillgot down and started walking towards the gate. Wright,concerned about marking his blueprints accurately,6 re-turned to his makeshift desk.Merrill, as he walked towards the gate, felt more andmore "burned up" at the way Wright had spoken to him. Heturned round, approached Wright, who was kneeling at thewooden reel, and said, "Old man, if you've got anything elseto say to me you had better say it nice or I'm going to knockyour god damn head off."Wright, who weighed 190pounds, had been something of a semiprofessional wrestler30 years before. He was now 55 years of age, and as a resultof an accident was crippled to the extent of 40 to 50 percentdisability in both arms and could not work as a journeyman.He stood up, saying that he would talk any way he liked andthat he was enforcing safety rules. Merrill invited Wrightout into the street and started towards the gate again, withWright following about 15 feet behind. Wright testified, andI credit him, that he went along to make sure that this timeMerrill left. Several times Merrill stopped and turned toWright, who then also stopped, and the two exchangedepithets. At some time during the walk to the gate Wrightopened the knife he habitually used in his work and re-placed it in his pocket. He did this surreptitiously and Mer-rillwas completely unaware of what he had done. MerrilltauntedWright, saying, "Old man, you're getting bravenow," and again inviting Wright into the street. Wrightadmitted that by now he was "peeved," explaining thatseven men were in his gang and he was trying to do the6 The jobat hand,assembling trusses and then erecting them, was moredifficult to keep track of than the simple erectionof readymembers7Merrill,corroboratedby his fatherand a numberof other employees,testified that he apologizedtoWright on this occasion. I found all thistestimony unconvincingand have given it no credit WhileI have not accept-ed Wright's testimony that he used no obscene language at the crane,I foundhis testimony as to Merrill's so-called"apology" convincing and have cred-ited it.Employer's work, but Merrill had disrupted the job..Merrill stepped outside the gate and turned round.Wright stopped inside and cursed Merrill some more. Mer-rill responded, "Old man, you are too old to mess with. I'mleaving," and started towards his motorcycle. Wright calledhim an insulting name and Merrill turned back quickly, hisfists raised,8 saying, "Old man, you take one more step I'mgoing to knock your god damn head off." Wright,fearingthat Merrill might come back in and attack him and that hecould not defend himself from further injury because of hisdisabled condition, drew his knife and held it behind hisback. He did not brandish the knife or hold it out towardsMerrill, but the latter got a brief glimpse of it 9Meanwhile, Joe Getche had left the crane and had comeover to where the two men were faced off. He kicked theknife out of Wright's hand and when the latter reached forit on the ground, kicked it again, but Wright, after a shovingmatch with Getche, finally retrieved it and put it back intohis pocket.Tom Deen, the job superintendent, came over to put astop to what he thought was horseplay and was met byMerrill, who told Deen who he was and said, "Mr. Deen,I'm sorry I caused this trouble." Deen told him that if hehad come to the office and got a hard hat, he would havetaken him to the crane to speak to his father and there wouldhave been no trouble.Tom Deen asked Wright and Getche, in turn, to tell himwhat had happened. Wright said that Merrill, without say-ing anything to anyone, had got on the crane, that since hehad been instructed that no one be on the crane duringoperations, he asked him to leave; that Merrill thereupon"got smart with him" and invited him out to the gate, andthat he drew the knife because he was crippled and "wasn'tgoing to let the boy beat on him." 1° Getche's report placeda different coloration on the incident but Tom Deen, whileagreeingthat if he had been in Getche's place he "wouldn'tlet any man cut [his] son," told Getche that he could nothave any trouble on the job and that at the time he felt thatif anybody had to leave it would have to be Getche.Wright told Tom Deen that he wanted to quit. Deen triedto get him to cool down and return to work. He finallyenlisted the aid of Carl, Deen, the general superintendent,who had hired Wright. Wright asked Carl Deen to be sentto another job. Carl Deen said, "Well, we need you here,"and Wright consented to go back to work. Asked by TomDeen if he wanted to get rid of Getche, Wright said, "abso-lutely not." He went back to his crew and the job proceedednormally the rest of the day except that Wright delegatedto one of his connectors the task of signaling Getche. Hetold the connector, "Getche probably don't want to workwith me."S I do notcredit the testimony of Merrill, Hudley,Moore, and otheremployees to the effectthatMerrill raised his hand with the palms towardsWright.9Merrill testified that he got a brief glimpse. I do not credit Dudley andMoore, who testified that Wright held the knife out towards Merrill.10 In his testimony about Wright's report Tom Deen did not mention theknifeHowever, Wright's statement that he was crippled would seem to havehad relevance only to the knife. Nevertheless, Deen testifiedthat as of themeeting of the next day, described below, he still did not know that Wrighthad drawn a knife.I find that he did know, although he did not know thecircumstances 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The Alleged Strike or StoppageOn July 19 and for some time prior thereto three opera-tors, in addition to oilers, were employed on the amphithea-tre project. They were Joe Getche and Scully, who wereemployed by Arnold, and Wilkinson, who was employed byHickey. On July 19 the three arrived at the jobsite before the8 o'clock starting time and met across the street from thejobsite with Pirtle and Rambus,two business agents of Re-spondent. They remained there after 8 o'clock.Meanwhile Wright had been engaged since about 7:15directing a truck with an exceptionally difficult load of steelonto the jobsite. The truck became stuck in sand, andWright was trying to get it extricated. Lindley, the IronWorkers steward,and possibly other ironworkers were as-sistingWright. The three operators and the two businessagents came over.Pirtle challenged Wright to get his knifeout.Wright replied that the only reason he had done thatwas totry todefend himself;and Rambus told him to gopush his head in the mud.Getche placed himself againstWright and pusheduntilhe forced Wright backwards.Deen came over and ordered Scully to bring his crane upfrom the basement to unload the steel from the immobilizedtruck. Getche and Scully said that they would not work withWright.Deen asked that business agents to get the operatorsto unload the steel, which was projecting into the street andimpeding traffic. Pirtle replied that the operators would notwork as long as Wright was running the gang.Deen askedif they would unload the steel if he replaced Wright withsomeone else, and the business agents said that they would.DeensentWright to the office and placed McCandless, thedetail foreman,over the raising gang.Scully thereupon pro-ceeded to operate his crane and remove the steel.F.Wright's RemovalOn the afternoon of July 18 the Iron Workers' andRespondent's stewards informed their respective businessagents that Wright had drawn a knife." A meeting withArnold and Hickey was arranged for the next morning at8 o'clock at the Hickey office near the jobsite. The recorddoes not show who was responsible for the calling of themeeting.On the basis of the denialsby the variousmanage-ment representatives present and the fact that on the af-ternoon of July 18, when the meeting was arranged, the jobwas proceeding normally, I find that neither Hickey norArnold calledthe meeting.The meeting got under way shortly after 9 o'clock. Theparticipants, Tom Deen and Hickey's field superintendent,Rocky Mroczkiewicz, arrived later.Rambus opened the meeting saying:Since I'm over here for the job for the Operating Engi-neers, I would like to open up the meeting. We have agood job and everything. We have a problem here. Atthe end we would like to have it settled so we have asmooth job going.There was discussion,and Wright's "pulling" a knife wasfrequently referred to. All the union representatives saidthatWright should be taken off the job. Hickey's two repre-sentatives,Kale and Rocky, both testified that they madeno recommendationat the meeting, and I have creditedtheir testimony. However, they expressed no objection to hisremoval, and Kale had previously recommended to TomDeen that Wright be fired if the incident, as reported, wastrue.Tom Deen, who had been occupied, as already described,with getting an operator to unload thesteel fromthe immo-bilized truck, arrived last. Pirtle, Respondent's other busi-ness agent, asked him what he was going to do. When Deenanswered that he would do nothing, Pirtle said, "Then youwant the monkey on our back?" Deen replied, "If it's goingto be on anybody's back it's going to be on yours," whereup-on Pirtle retorted, "Consider it being there."Deen assumedthat Pirtle's "monkey" remarks meant thatallwork would stop if he did not remove Wright. For thisreason,without investigating the incident carefully, heagreed that Wright would be removed and the meeting im-mediately broke up. Deen testified that he would have re-moved Wright on his own initiative if he knew for a fact thathe had drawn a knife; but he said that if it turned out to beself-defense,what he would have done would have depend-ed on the circumstances.12Deen left the meeting and proceeded immediately to theArnold trailer, where he told Wright that the Employercould not use him since the operators would not work withhim.Wright offered to stay on for a few days in order tofamiliarizehis successor with how he had the steel laid out,but Deen said that that was apt to cause more trouble withthe operators and that Wright should get off the job. He saidthatWright would hear from his shortly.In about late September Arnold employed Wright asforeman of a yard gang in a differentarea,Mount Vernon.Wright told the job superintendent there that he would takethe job only for a few days since he had a job coming upwith a company known as Ben Hur. The Mount Vernon jobwas behind schedule, and Wright started his work severaltimes half an hour to an hour before his pay started to run,notwithstanding requests by a unionbusinessagent that henot do so. The day before the hearing in the presentcase theMount Vernon job "blew up"; Wright quit, telling the jobsuperintendentthat he was taking the Ben Hurjob. Respon-dent,who injected the subject of the circumstances ofWright's termination from the Mount Vernon job into thecase,explained its relevance as follows:We are showing a pattern of activity on the part ofWright exhibiting not only an indifference to safety ofpeople on the job but an indifference to union rules andinability to get along on any job. And when . . . thecourt hears all of thesewitnesses, the court I think willfind that is a fact, that he just doesn't get along on anyjob, this job, that job, any job.At another point Respondent stated:And I say that an individual who will usethe languagethat Herr ick Wright used to that boy no matter whatthe boy did short of a physical assault on him in thepresence of his father and use that language is not fit12 In fact,as foundabove, Deen had already heard from Wright's own lips11Rambus testified that he received a message from the steward to thethat he haddrawn the knife What he did notknowwas whether Wright hadeffect thatWright was"running wild out theretrying to cut people "had justificationacceptable to him or his superiors OPERATING ENGINEERS LOCAL 841433to be a foreman.G. Concluding Findings1.Causing Wright's removalRespondent contends that there was no work stoppageand that it did not cause Wright'sremoval."Rocky"Mroczkiewicz,Hickey's director of field operations,testi-fied:"The subject matter of the meeting was to get the jobgoing again which to us had been described as at a stand-still."Respondent attempted to demonstrate that on themorning of July 19 the oilers,members of Respondent, wereon their cranes warming up the engines.Assuming this tohave been the case,there is no doubt that at starting timeall three crane operators were not on fheir cranes but wereon the streetMoreover,at least Scully,and probablyGetche,refused to comply with Tom Deen's order to get acrane over and to move the steel from the immobilizedtruck, where it was impeding traffic.As the work to be doneon the project,the erection of steel had to be performed bycrane operators,it is plain that Mroczkiewicz'informationthat the job was at a standstill was correct.It is also plainthat the standstill resulted from the three operators'refusalto work.Rambus and Pirtle expressed no disapproval of the oper-ators'conduct.In fact,their refusal of Deen's request thatthey direct the men to work,their acting as the men'sspokesmen in speaking to Deen,and Rambus'tellingWright to get his knife out and to push his head into the mudall go to show that they were expressing full approval. As-suming,therefore,that they did not initiate the men's refus-al to work,they gave it their blessing and ratification andmade common cause with them in the effort to use therefusal to compel Deen to get rid of Wright. I find thatRespondent,through Rambus and Pirtle,caused the threeoperators,both Arnold's and Hickey's, to refuse to work solong as Wright was on the job.Accordingly,when TomDeen sent Wright to the trailer and replaced him with Mc-Candless as raising-gang foreman pending the outcome ofthe meeting,Respondent was coercing Arnold, successfully,in the selection of a supervisor.SeeLocal 423, Laborers'InternationalUnion of NorthAmerica,AFL-CIO(MansfieldFlooring Co., Inc.),195 NLRB241, 242.By his"monkey-on-our-back"remark at the meeting Pir-tle took full responsibility for bringing about Wright's im-mediate permanent removal. He and Rambus had alreadycoerced Deen to replace Wright temporarily.The two busi-ness agents made no attempt at the meeting to indicate anychange in their position. On the contrary,Rambus'refer-ence to a smooth-running job meant a job where therewould be no interruptions of work,such as was then occur-ring outside.The entire meeting took place under a plainlyimplied coercivethreat byRespondent of further stoppage.Tom Deen testified that he would have removed Wrighton his own initiative if he had known for a fact that Wrighthad drawn a knife.However,Ihave found that when herefused Pirtle's demand at the meeting,he did know. Whathe did not know was the full circumstances;and he testifiedthat ifWright had drawn a knife for self-defense,what hedid would have depended on the circumstances.But Re-spondent was not allowing Deen to ascertain the circum-stances.Moreover, after Arnold had had ample opportunityto investigate, if it had so wished, it employed Wright asforeman on the Mount Vernon project. Plainly Respondentwanted to continue to use Wright if it could. I therefore findthat when Deen consented to Wright's removal, he did sounder the coercion of Respondent's action in causing theoperators to refuse to work and under the coercion of Ram-bus' and Pirtle's implied threat at the meeting that suchrefusal would be continued if Wright was not removed per-manently.2.Respondent's affirmative defenseRespondent contends that in any event it would havebeen within its rights in coercing Arnold to remove Wrightbecause his presence on the job as foreman threatened theemployees' safety. Respondent also contends that Wrightexhibited an indifference to union rules and inability to getalong on any job, and that he was not fit to be a foreman.Section 8(b)(1)(B) does not make every attempt by aunion to coerce an employer to remove a supervisorper seand irrebuttably a violation; the Section must be read in thelight of The entire Act and its basic policies. As stated byTrial Examiner Welles inCarpenters District Counsel of Sa-bine Area and Vicinity (Miner-Dederick Construction Corpo-ration),195NLRB 178 at 182, "Plainly there is tensionbetween 8(b)(1)(B) on the one hand and the protected rightsof employees and their representatives, and perhaps even aunion's obligation to protect the employees, on the other."It is necessary in each case to appraise the facts by weighingthe employees' interest in their conditions of employmentand in their statutory right of self-organization against theemployer's interest in his statutory right to adjust grievancesand negotiate through agents of his own choosing.When a union has imposed a fine or other discipline ona supervisor who was also one of its members, the Board hasfound a violation only in those cases in which the reason forthe discipline was an act of the supervisor in furtherance ofhis supervisory or managerial functions. Thus, the Boardhas held that a union could not fine a member who was asupervisor for performing rank-and-file work during astrike. SeeInternational Brotherhood of ElectricalWorkers,AFL-CIO, and Local 134, International Brotherhood of Elec-tricalWorkers, AFL-CIO (Illinois Bell Telephone Company),192 NLRB 85, enfd. as modified 81 LRRM 2257, 69 LC13,017 (C.A.D.C., 1972). In contrast, seeLocal Union 453,Brotherhood of Painters, Decorators and Paperhangers ofAmerica,AFL-CIO (Syd Cough & Sons Inc.),183 NLRBNo. 24, where the Board found no violation in a union'sfining a supervisor member for violating a union rule requir-ing members to register with the union before going to a job.The reason for the difference of result is that only when theunion's internal discipline is directed at acts performed bythe supervisor on behalf of the employer is the latter de-prived of the benefit of the supervisor's loyalty and services.On the other hand, when a union requires a supervisor'sremoval, the employer's right to choose and use his ownagents is impinged upon irrespective of the union's reasons.Congress did not intend, for example, that a union have theright to deprive an employer of a supervisor because, as a 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion member, he opposes the current officers in a unionelection. To make the point obvious, it is hardly conceiva-ble, except possibly in very special circumstances, that aunion would be exonerated if it coerced an employer toremove a supervisor because he was a Democrat, or anatheist, or because he drove a foreign car. To establish thatRespondent deprived Arnold of all benefit of the services ofthe raising-gang foreman it had selected there is no need forany nice analysis as to whether the drawing of the knifeshould be deemed a supervisory or managerial act.Respondent's affirmative defense is based primarily uponWright's conduct towardsMerrillGetche, consideredagainst the background of his reputation for having an un-controllable temper and a tendency to become violent."NotwithstandingWright's reputation,widely knownamong the employees and Respondent's officials,no ques-tion was raised about his being foreman during the 7 weekshe was on the job prior to July 18; and immediately afterthe knife incident all the employees went back to work withWright still on the job. Significantly, at the July19 meetingthe Iron Workers business agent did not take the initiativeor exert pressure to bring about Wright's removal; and thatmorning, while the three operators were off the jobsite refus-ing to work, Lindley, the Iron Workers shop steward, andprobably other ironworkers, were working with Wrighttrying to extricate the immobilized truck. It was the iron-workers who had to work close to Wright on the job andwho did the truly dangerous work, riding 100 feet over theground onsteelmembers being carried by the cranes. Thefact that they did not feel so threatened by Wright's pres-ence on the job as to refuse to work with him throws doubton Respondent's claim that its action was taken out ofconcern for the employees' safety. In view of these facts,and of Wright's demonstration of self-control before all theemployees, discussed below, I do not credit Respondent'switnesses who testified that Respondent and the employeesconsidered Wright's presence on the job a safety hazard.14The significant factor in the situation was probablyGetche's apparent unwillingness to work with Wright andTom Deen's warning to him on July 18, immediately afterhis physical encounter with Wright, that if anyone had togo, it would be Getche. The danger to Getche's job was amuch more likely reason for Respondent's pressure on Ar-nold than thefalse issueof employees' safety. I shall there-fore examine Respondent's action in the light of its duty toprotect Getche against possible unjust treatment.The knife incident started with Merrill Getche's entryonto the jobsite to chat with his father.It seemsfairly ob-vious that steel erection cannot be carried on efficiently orsafely if subject to the sudden unannounced appearance ofunsupervised social visitors." When Wright, whose respon-13Respondent offered evidence of actual violent behavior by Wright onother jobs which I excluded pending proof,which was never offered, thatResrndent knew about it at the time it coerced his removal1Respondent attempted to show what it termed a"pattern of activity onthe part of Wright exhibiting not only an indifference to safety of people onthe job but an indifference to union rules and inability to get along on anyjob " What Respondent proved was that on the Mount Vernon project, whichwas behind schedule,Wright was on the job working-without pay - wellbefore starting time,and the union there objected I infer that Respondentheld against Wnght matters other than safetysibilities included the enforcement of safety rules,not onlydiscovered that Merrill had no business on the site 16 butalso found him clinging dangerously to the side of the crane,it is understandable that he was angry. Nevertheless, whenMerrill started to leave the site,Wright dropped the matterand went back to his blueprints.However,Merrill then engaged in extremely provocativeconduct.When he came back to protest Wright's tone andlanguage,he taunted him as an"old man,"interrupting hisconcentration on the difficult task of keeping an accuraterecord of the truss members which were being assembled.When Wright sent him on his way again,accompanying himto make sure that he left this time,the youth stopped andturned every now and thento defyWright,repeatedlytaunting the former wrestler as an "old man," and invitinghim outside.Each time Merrill stopped,Wright stopped,carefully keeping his distance.Wright's actions,includingthe manner in which he drew and held his knife,corroboratehis testimony that he did so only to be prepared,notwith-standing his crippled condition,to defend himself if at-tacked.He was in complete control of himself and hisbehavior in the face of Merrill's deliberate provocationsbelied his reputation for an uncontrollable temper.It cannot be gainsaid that the incident assumed the pro-portions and importance it did becauseWright,in his assi-duous concern to get Merrill off the jobsite so that he couldcarry on Arnold's work without interruption,took a short-cut and attended to his removal himself.Drawing the knifeshowed very poor judgment. 17 Although Wright had no in-tention to attack Merrill,but only to defend himself,others,especially the youth's father,could not be expected to feelconfident on that score.The result of Wright's drawing theknife was thus the physical altercation with Getche,and theepisode blew up into a situation in which Getche apparentlywould not work for Wright.At the same time it must beemphasized that Merrill was at fault in brashly coming onthe restricted jobsite as he did,and that his taunting ofWright was provocative and cruel;and Joe Getche himselfwas at fault in not having his son get a hard hat and authori-zation.The weighing of interests I have mentioned earlier as thebasis for deciding some cases under Section 8(b)(1)(B) doesnot mean that I am to weigh the exact degree of fault asbetween Wright and the Getches.The matter at issue is notWright's interest,but Arnold's interest derived from thespecific statutory prohibition against coercing it in the selec-tion of personnel who would adjust grievances. This prohi-bition is not conditioned upon perfect conduct by thesupervisor in question.SeeLocal423, Laborer's Internation-al Union of North America,AFL-CIO (MansfieldFlooringCo., Inc.),supra,where a union was found in violation ofSection 8(b)(1)(B) for threatening to shut down a job unless15 Joe Getche had no authority to invite his son in,and I infer that he wasaware of this.Iwas unfavorably impressed by him as to credibility,and I donot credit his testimony that it was "normal procedure"for a crane operatorto invite relatives in to talk,nor do I credit his and Merrill's testimony thathe signaled the latter to come in16When he first saw Merrill,Wright assumed that he was an employee oran applicant17 If not so concerned with avoiding delay, Wright would have waited abit to see if Merrill would leave, and then, if he did not leave,he could havecalled the police OPERATING ENGINEERSLOCAL 841the employer removed a supervisor who had performedmanual work in violation of the applicable contract. Seealso Trial Examiner Welles'statement inCarpenters DistrictCouncil ofSabine Area and Vicinity,and Carpenters LocalUnionNo. 610 (Ralph M.Parsons Company),193 NLRB 423at 424,Trial Examiner'sDecision,adopted by the Board, "itis no defense that the conduct of the supervisor may haveviolated the contract,or been discriminatorily motivated."While the employer's 8(b)(1)(B)right is not absolute and isnot to be applied without regard for the employees'Section7 rights,itmust be recognized that Section 8(b)(1)(B) placessome limitation on the employees'right to strike.See thediscussionby TrialExaminer Barker inSilver Bay LocalUnion No.962, International Brotherhoodof Pulp,Sulphiteand Paper Mill Workers,AFL-CIO (Alaska Lumber & PulpCo., Inc.,198 NLRBNo. 107.Since I have ruled out concern for the employees'safetyas Respondent'smotivation,there was no immediacy in thesituation such as might arguably justify a work stoppageeither under Section 502 of the Act 18 or as a matter ofgeneral equity.Getche was not being discharged;if his jobwas in jeopardy that resulted from his own reluctance towork with Wright;and he and his son were far from blame-less in bringing about that circumstance.Moreover, even ifGetche had been discharged,Respondent had other reme-dies available if such discharge would have been unjust. Toprotect Getche's rights it did not have to impinge so severelyupon Arnold's right to select its foreman free of coercion.Respondent did not even make an effort to ascertain all thefacts;and Business Agent Rambus apparently acceptedwithout question the untruthful message that Wright was"running wild out there trying to cut people."Respondentdid not permit Arnold and Hickey to ascertain the circum-stances of Wright's knife-drawing,and as a result the meet-ing was conducted under false assumption that Wright hadused the knife to threaten Merrill.Respondent assumed adictatorial role and forced immediate compliance with itsdemand.Deen,as well as Hickey's representatives, knewthat until Wright was removed Respondent would keep theproject at a complete halt. I find Respondent's affirmativedefense without merit.I find that Respondent violated Section 8(b)(1)(B) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEI find that the activities of Respondent set forth above insection III, occurring in connection with the operations ofMorris Arnold doing business as M. L. Arnold Steel Erec-tion described above in section I, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Is Sec. 502 provides,in part, "nor shall the quittingof labor byan employeeor employees in good faith becauseof abnormallydangerous conditions forworkat the place of employment of such employee or employees be deemeda strike under this Act."435The RemedyAs I have found that Respondent engaged in certain un-fair labor practices, I recommend that the Board issue theOrder set forth below requiring Respondent to cease anddesist from those unfair labor practices and to take certainaffirmative action which will effectuate the policies of theAct.As Arnold removed Wright from his position as foremanof the raising gang because it was coerced into doing so byRespondent's unfair labor practices, I recommend that Re-spondent notify Arnold and Wright in writing that it doesnot object to Wright's reemployment as raising-gang fore-man or in any other supervisory position, and that it will notcoerce Arnold to remove him from such position. I furtherrecommend that Respondent make Wright whole for anylossof earnings he may have suffered by reason ofRespondent's unlawful conduct found by me or resultingfrom a failure to carry out the terms of the Order. Backpayshall be computed on a quarterly basis in the manner estab-lished by the Board in F. W.Woolworth Company, 90NLRB 289; and it shall include interest at the rate of 6percent per annum, to be computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Morris Arnold, doing business as M. L. Arnold SteelErection, is an employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.2.Local Union No. 841, International Union of Operat-ing Engineers, AFL-CIO, and Local Union No. 439, Inter-national Association of Bridge, Structural and OrnamentalIronWorkers, AFL-CIO, are each a labor organizationwithin the meaning of Section 2(5) of the Act.3.Raising-gang foremen employed by M. L. ArnoldSteel Erection are supervisors within the meaning of Section2(11) of the Act and are representatives of said employer forthe purpose of the adjustment of grievances within themeaning of Section 8(b)(1)(B) of the Act.4.By restraining and coercing M. L. Arnold Steel Erec-tion in the selection of a representative for the purpose ofthe adjustment of grievances Respondent has engaged inunfair labor practices within the meaning of Section8(b)(1)(B) of the Act.5.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:1919 In the event no exceptions are filed asprovidedin Sec.102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided by Sec. 102.48 of theRules and Regulations, automatically become thefindings, conclu-sions, decision,and Order of the Board, and all objections thereto shall bedeemedwaived for all purposes. 436DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERAPPENDIXRespondent,Local Union No. 841,International Unionof Operating Engineers,AFL-CIO,its officers,agents, andrepresentatives,shall:1.Cease and desist from:(a) Causing,or threatening to cause, employees of M. L.Arnold Steel Erection to refuse to perform services with anobject of requiringArnoldto remove,or refuse to employ,HerrickWright as raising-gang foreman or inany othersupervisory position.(b) In any other manner restraining or coercing Arnoldin the selection of raising-gang foremen or any other repre-sentatives for the purposes of collective bargaining or theadjustment of grievances.2.Take the following affirmative'action necessary to ef-fectuate the policiesof the Act.(a) Immediately notifyM. L. Arnold SteelErection, inwriting,that Respondent has no objection to the reemploy-ment of Herrick Wright as raising-gang foreman or in anyother supervisory position,and that it will not restrain orcoerce said employer to remove him from such position.(b) Simultaneously send to HerrickWright a copy of thenotification referred to in subparagraph (a).(c)Make Herrick Wright whole in the manner set forthin section V of this Decision entitled"The Remedy."(d) Post at its office and meeting halls copies of the at-tached notice marked"Appendix."20Copies of the notice,on forms providedby theRegional Director for Region 25,shall, after being signed by a representative of Respondent,be posted immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter in conspicu-ous places,including all places where notices to membersare customarily posted.Reasonable steps shall be taken toensure that said notices are not altered,defaced,or coveredby any othermaterial.(d) Furnish to the Regional Director for Region 25signed copies of said notice for postingby M. L. ArnoldSteel Erection,ifwilling,in places where notices to its em-ployees are customarily posted.Copies of said notice, to befurnishedby theRegional Director,shall, after being signedby an official representative of Respondent,be forthwithreturned to the Regional Director for distribution by him.(e)Notifythe RegionalDirectorfor Region 25, in writ-ing, within20 daysfrom the date of receipt of this Decision,what steps Respondent has taken to comply herewith.20 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board,"shall read, "Posted Pursuantto the Judgment of a United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."NOTICE To MEMBERSPOSTED By ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL immediately notify M. L. Arnold Steel Er-ection and Herrick Wright that we have no objectionto the reemployment of Herrick Wright as raising-gangforeman or in any other supervisory position.WE WILL make Wright whole for any lossof earningssuffered as a result of Arnold's removal of Wright asraising-gangforeman.WE WILL NOT cause any employees of Arnold to refuseto perform services in order to require Arnold to re-move or refuseto employ Herrick Wright asraising-gang foreman or in any other position.WE WILL NOT in any other manner restrain or coerceArnold in the selection of raising-gang foremen or anyother representatives for the purposes of collective bar-gaining or the adjustment of grievances.LOCAL UNION No 841,INTER-NATIONAL UNION OF OPERATIONENGINEERS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis noticeor compliance with its provisions may be direct-ed to theBoard'sOffice, 614 ISTA Center, 150 West MarketStreet, Indianapolis, Indiana 46204, Telephone 317-633-8921.